Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination filed on 4/26/2021 for the application No.  16/274,649. Claims 1-22 are currently pending and have been examined. Claims 1-22 have been rejected as follow,

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double

least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -
706.02(1)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).

The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,

be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of  Patent No. 10,248,976 (case 14/870,321). Although the claims at issue are not identical, they are not patentably distinct from each other because (see example of limitations that are mixed and matched in table below)
for example claim 1 of Patent No. 10,248,976 teaches most of the limitations
of the instant Application claim 1 except:
updating the set of selected entities to include the one or more candidate entities, and
displaying, in the selected entities display portion of the entity selection pane, the updated set of selected entities as the set of selected entities;
sending, from the user device to the data processing system, a command to submit the set of selected entities to a content selection criteria generator to generate content selection criteria based on the set of selected entities;

However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the Patent No. 
10,248,976  to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. 
modifying or omitting the additional elements of claim 1 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claim 1 of Patent No. 10,248,976

Regarding to dependent claims 2-8, 10-14 and 18-22, are rejected under double patenting for the same reasons mentioned above, the dependent claims show similar limitations or features.
Instant claims 
Patent No. 10,248,976 ( case 14/870,321)

(Currently Amended) A computer implemented method of providing an interactive graphical user interface, comprising: generating, by one or more processors, a graphical user interface that presents:
an entity selection pane that includes an entity input field to input a seed entity selected by a user, and a selected entities display portion in which a set of selected entities are displayed; and









receiving, by the one or more  processors through  the graphical user interface  presented  at a user device, a seed entity input in the entity input field of the graphical user interface presented at the user device;
modifying, by the  one or more processors and within the  graphical user interface  presented by at the user device, the set of 

determining, by the one or more processors and based on data stored in a memory device, a set of candidate entities in which each candidate entity shares a relationship dimension with a selected entity in the set of selected entities;
modifying, by the one or more processors and within the graphical user interface presented at the user device, the related entity pane to display the determined set of candidate  entities in the candidate entity display portion of the related entities pane; and



receiving, by the one or more processors and through the graphical 

in       response to the selection:
modifying, by the one or more processors, the set of selected entities to include the at   least one candidate entity, and













displaying, by the one or more processors and within the selected entities display portion of the entity selection pane, the updated set of 

(Currently Amended) A computer implemented method, comprising: displaying, in a user interface of a user device:



 an entity selection pane that includes: an entity input field to input a seed entity selected by a user; and a selected entities display portion in which a set of selected entities are displayed; 


for each entity, one or more relationship dimensions, each relationship dimension defining a relationship between an entity and one or more other entities; providing, to a data processing system external 
 receiving, from the data processing system and displaying in the relationship dimension field of the related entities pane, a set of relationship dimensions determined from the entities in the set of selected entities, each relationship dimension in the set being selected from the one or more relationship dimensions of the entities in the set of selected entities, wherein the set of relationship dimensions determined for at least one iteration are different from a set of relationship dimensions determined for at least one other iteration, and, wherein the relationship dimensions include a textual description of each relationship dimension;
receiving, at the user device, a selection of one or more of the relationship dimensions in the set of 




in   response to the selection:
sending the selection of the one or more relationship dimensions to the data processing system that generates a set of candidate entities based on the relationship dimensions;
receiving from the data processing system, in response to the selection of one or more relationship dimensions that are sent to the data processing system, the set of candidate entities generated by the processing system, each candidate entity in the set being an entity related to one of the entities in the set of selected entities by the selected relationship dimensions;
displaying the set of candidate entities in the candidate entity display portion   of the related entities pane at the user device; and

updating the set of selected entities to include the one or more candidate entities, and
displaying, in the selected entities display portion of the entity selection pane, the updated set of selected entities as the set of selected entities;
sending, from the user device to the data processing system, a command to submit the set of selected entities to a content selection criteria generator to generate content selection criteria based on the set of selected entities; and
receiving, from the data processing system, data described content selection criteria generated from entity names of the set of selected entities and displaying the content selection criteria in the content selection criteria pane.




Examiner’s Note

Regarding to 101 compliance, Claims 1-22 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims:
Claims  1, 9 and 17: Step 1 of  2019 PGE, do the claims fall within  a Statutory Category? Yes. The claims recite a method, a system and a non-transitory computer storage medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
“f) determining a set of candidate entities in which each candidate entity shares a relationship dimension with a selected entity in the set of selected entities;
e)  modifying the set of selected entities displayed in the selected entities display portion to include the seed entity; g)  modifying the related entity panes to display the determined set of candidate entities in the candidate entity display portion of the related entities pane; i)  modifying the set of selected entities to include the at least one candidate entity”. 
The “determining and modifying…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of generating a user interface. Thus, the claim recites an abstract idea.
“a user device”, “an entity selection pane”, “a related entities pane”, “One or more processors”, “user interface presented by at the user device,”  “data stored in a memory device”,  which in addition or beyond the judicial exception pointed above, comprise an “inventive concept”. This inventive concept is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05).
Still further, in the searching for the inventive concept  in the instant case, the following limitations have been found to qualify as "significantly more" when recited with the judicial exception included in the claims. They add specific limitations other than what is well-understood, routine, conventional activity in the field, or add unconventional steps that confine the claims to a particular useful application, e.g., “receiving, by the one or more  processors through  the graphical user interface  presented  at a user device, a seed entity input in the entity input field of the graphical user interface presented at the user device;” “receiving, by the one or more processors and through the graphical user interface presented at the user device, data indicating a selection of at least one candidate entity from among the set of candidate entities displayed in the candidate entity display portion of the related entities pane, and in    response to the selection:” “displaying, by the one or more processors and within the selected entities display portion of the entity selection pane, the updated set of selected entities as the set of selected entities.” 
Therefore, claims 1- 22, are patent protection eligible.  They comply with 35 USC 101 because claims that integrate exceptions into an inventive concept are thereby transformed into patent-eligible inventions (MPEP 2106.05).  
Dependent claims 2-8, 10-16 and 18-22, the claims recite elements such as “content selection criteria”, “set of selected entities”, “entity relation data”. “a knowledge graph having a plurality of nodes and edges, wherein each node in the knowledge graph represents a different entity and pairs of nodes in the knowledge graph are connected by one or more edges, each edge representing a relationship dimension that defines a relationship between two entities represented by the pair of nodes”, “selected relationship dimension”.  These elements integrate the system of organizing human activity into a practical application. The claims  are eligible.
Allowable Subject Matter
Claims 1-22 (as filed on 4/26/2021)  would be allowed if Applicant can overcome the nonstatutory double patenting rejection found in the instant action.

Response to Arguments
Applicant’s arguments of 4/26/2021 have been very carefully considered.
Rejection of claims 1-22 under 35 U.S.C. 101, is withdrawn in view of the above Examiner analysis.
The Examiner maintains the rejection of claims 1-22 under 35 U.S.C. 103 in view of Jonker and Nie. This rejection will be withdrawn if Applicant can overcome the nonstatutory double patenting rejection found in the instant action.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US. PG. PUB No. 20150046528 (Piepgrass); this publication discloses A method for making entity recommendations to users of a social networking system (SNS) by maximizing a predicted benefit to the SNS through objective value models. “FIG. 2 illustrates an example of a social graph 200 comprising a plurality of user nodes and a plurality of object nodes according to an embodiment of the invention. A user node of the social graph, in some embodiments, corresponds to a user of the social networking system. A user node corresponding to a user may comprise information provided by the user and information gathered by various systems, including the social networking system 130”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/3/2021